Citation Nr: 1610279	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-31 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder superior labral anterior to posterior (SLAP) tear and resulting impingement.

2.  Entitlement to an effective date earlier than December 29, 2010 for the grant of service connection for right shoulder acromioclavicular joint arthritis.

3.  Entitlement to a disability rating in excess of 0 percent for right shoulder acromioclavicular joint arthritis. 


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1986 to January 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the RO in Milwaukee, Wisconsin.  In August 2015, the Veteran notified the RO of his new address.  Jurisdiction over the claims file was subsequently transferred to the RO in St. Paul, Minnesota.

In October 2015, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional evidence after the most recent adjudication of his claim by the RO and indicated that he did not want the additional evidence to be referred to the RO for initial consideration.  In light of the date of receipt of the substantive appeal in this case, referral of the additional evidence to the RO is no longer required.  See 38 U.S.C.A. § 7105 (amendment applicable to appeals perfected February 2, 2013 and after). 


FINDINGS OF FACT

1.  A right shoulder SLAP tear and resulting impingement are not etiologically related to any injury or disease incurred in service and are not etiologically related to, or permanently worsened by, any service-connected disability.

2.  The earliest date of a pending claim of entitlement to service connection for right shoulder acromioclavicular joint arthritis is December 29, 2010; the date entitlement arose is earlier than the date of claim.

3.  During the entire period on appeal, the Veteran's right shoulder acromioclavicular joint arthritis has been manifested by painful motion during periods of exertion. 


CONCLUSIONS OF LAW

1.  A right shoulder SLAP tear and resulting impingement was not incurred in service and is not proximately due to, a result of, or aggravated by, any service-connected disability.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2015).

2.  The criteria for assignment of an effective date earlier than December 29, 2010 for the grant of service connection for right shoulder acromioclavicular joint arthritis are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5101 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2015).

3.  The criteria for a disability rating of 10 percent for right shoulder acromioclavicular joint arthritis are met; the criteria for any higher rating are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

After review of the Veteran's written assertions and hearing testimony, the Board observes that the Veteran does not contend that the right shoulder labral tear and impingement were incurred directly in service.  He has acknowledged a post-service injury in July 2010 where he arrested his fall down an embankment or hill by grabbing a tree branch with his right hand, and that this injury was the proximate cause of SLAP tear and resulting impingement.  His representative has essentially argued, and submitted medical articles in support of the theory, that the Veteran's service-connected right shoulder arthritis contributed to, or increased the likelihood of incurrence of the right shoulder SLAP tear and impingement.  As there is no assertion of direct in-service incurrence, the Board will proceed to address the secondary service connection theory.  

The Veteran has a nonservice-connected disability of the right shoulder, diagnosed as a SLAP tear and impingement.  He also has a service-connected disability of right shoulder acromioclavicular joint degenerative joint disease (arthritis), status-post acromioclavicular joint resection (Mumford procedure).  The question for resolution by the Board centers on whether the SLAP tear and impingement are related to his service-connected acromioclavicular joint arthritis or are related to residuals of the Mumford procedure.  

The report of a VA examination in March 2011 includes the examiner's opinion, given after a review of the evidence, that the SLAP lesion and impingement are less likely as not caused by or the result of the military service right shoulder condition.  The rationale was that there is no indication that the Veteran sought medical treatment or was experiencing problems with his right shoulder from the time of his military discharge until the injury in July 2010.  The examiner stated that this injury would be considered an interceding/intervening event.  He noted that, upon presentation to both an occupational medicine physician and an orthopedic physician at the time of the injury, there was no mention of prior right shoulder problems other than mentioned in the previous surgery.  The examiner also noted that the mechanism of injury that occurred in July 2010 is most consistent with a SLAP tear, type II, and the degenerative changes that were present are an incidental finding that were not symptomatic prior to the injury.  According to the examiner, without the SLAP type II tear, the Veteran would not have required surgical intervention.  The examiner found that the Veteran's in-service Mumford procedure did not increase his risk of a SLAP, type II tear as that surgery involved the acromioclavicular joint and the SLAP tear affected the glenohumeral joint.  

The report of a VA examination in July 2012 reveals the examiner's opinion that it is less likely as not that the Veteran's current condition of SLAP repair and subacromial decompression for a glenoid labral tear and impingement, respectively, were in any way related to his service-connected degenerative joint disease of the acromioclavicular joint.  The rationale was that the Veteran underwent an in-service distal clavicle resection to relieve chronic pain in a stable acromioclavicular joint due to degenerative changes.  In this procedure the distal portion of the clavicle was resected so that a gap of 2 centimeters was created between the distal clavicle and medial acromion, thereby relieving pain in the acromioclavicular joint.  In contrast, a SLAP repair requires surgery of a completely different joint, the glenoid labral joint, which the examiner stated is not associated with the acromioclavicular joint.  According to the examiner, a SLAP lesion is an injury to the labrum of the shoulder joint, which is a cuff of cartilage that forms a cup for the arm bone to move within, increasing shoulder stability.  Surgery is performed to secure the loose labrum to the cup of the joint.  The examiner found that the Veteran clearly sustained an injury to the right shoulder long after military service which resulted in the need for a SLAP repair, and that he also underwent subacromial decompression for shoulder impingement.  This is performed to decompress the tight space around the rotator tendon of the shoulder joint.  The examiner stated that this also has was not related to the Veteran's first surgery since the military surgeon did not document ongoing symptoms of impingement but rather symptoms due to acromioclavicular joint arthritis.  The examiner also noted evidence of supraspinatus tendinosis on MRI in July 2010 and bursal fibrosis on the operative report, indicating a need for decompression.  She found no medical evidence of an ongoing right shoulder condition attributable to his acromioclavicular joint condition following surgery in the military which would have progressed to a glenoid labral tear.  She concluded that the Veteran's current condition and symptoms are due to the injury sustained in July 2010 and are not causally related to his shoulder condition while in the service.  

The Board finds that both opinions in this case are probative of the lack of causal relationship between the service-connected disability and the disorders for which the Veteran now seeks service connection.  While the Veteran has not specifically asserted that his service-connected acromioclavicular joint arthritis has aggravated his SLAP tear, the Board finds that the medical opinions in this case are also probative regarding the question of aggravation.  The finding that these conditions are associated with separate joints, and that the SLAP tear was attributed to a distinct trauma in July 2010, are probative of the lack of any association, either of causation or aggravation, between the service-connected acromioclavicular joint arthritis and the disorders for which the Veteran now seeks service connection.  

There is no medical opinion of record that purports to relate incurrence or aggravation of the current SLAP tear and impingement to the Veteran's service-connected acromioclavicular joint arthritis.  

Regarding the Veteran's assertions, generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that establishing a causal relationship, or one of aggravation, between arthritis of the acromioclavicular joint and residuals of a Mumford procedure and the remote incurrence of SLAP tear is not the equivalent of relating a broken bone to a concurrent injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes and mechanisms of injury and the inherently medical question of how a disorder in one joint (acromioclavicular) may have contributed to bring about a remote injury in another joint (glenohumeral), and why other potential causes are not more likely.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay assertions are not competent evidence of an etiologic relationship between the claimed SLAP tear and impingement and the service-connected disability.  

The Veteran's representative argued at the Board hearing that the medical community has acknowledged a relationship between acromioclavicular joint arthritis and/or Mumford procedures and SLAP lesions.  The representative addressed several medical treatises and submitted copies of those articles.  

The article "The Slap lesion: a cause of failure after distal clavicle resection" addresses patients having shoulder pain attributable to a specific traumatic event, and suggests that in many cases, this trauma results in more than one shoulder injury.  The article suggests that, in cases where the trauma results in both acromioclavicular joint pathology and a SLAP lesion, the resulting pain is incorrectly attributed to the acromioclavicular joint, and distal clavicle resections are being performed unnecessarily when the true cause of pain is the SLAP lesion.  The conclusion of the article is that, in certain patients, a glenohumeral arthroscopy should be performed to rule out SLAP pathology and prevent an unnecessary distal clavicle resection.  

The Board notes that, while this article addresses patients having the same conditions present in this case, it does not purport to establish a causal relationship between acromioclavicular joint arthritis or distal clavicle resections and the subsequent incurrence of SLAP lesions.  Indeed, it addresses individuals who have multiple concurrent shoulder disorders resulting from a single traumatic event.  While the Veteran's SLAP lesion and impingement have been shown to be the result of a traumatic event, his acromioclavicular joint arthritis was not the result of a traumatic event.  The service treatment records state repeatedly that there was no trauma and that the onset of symptoms was gradual.  Moreover, the onset of the two injuries in this case was not concurrent.  

The article "Combined arthroscopic management of impingement syndrome and acromioclavicular joint arthritis" discusses cases in which impingement syndrome and osteoarthritis of the acromioclavicular joint coexist, and addresses treatment methodologies in such cases; however, it does not purport to establish any causal relationship between these conditions.  

The article entitled "Superior Labral Anteroposterior Lesions of the Shoulder: Part 2, Mechanisms and Classification" discusses a statistical correlation between acromioclavicular joint arthritis and/or a Mumford Procedure, and other shoulder disorders, to include SLAP lesions.  However, it does not purport to establish a direct cause and effect relationship, or a relationship of aggravation, between any such shoulder disorders.  

With regard to medical treatise evidence, the United States Court of Appeals for Veterans' Claims (Veterans Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  

In this case, the medical text evidence submitted by the appellant is not accompanied by the medical opinion of a medical professional.  Additionally, it fails to demonstrate with any degree of certainty a causal relationship or a relationship of aggravation between the Veteran's service-connected acromioclavicular joint arthritis or Mumford procedure and his post-service SLAP tear/lesion and impingement.  Simply acknowledging statistical correlations between various shoulder disorders does not provide evidence probative of causation or aggravation, nor does it appear to be the intent of any of these articles to suggest such a relationship.  Here, the treatise evidence submitted on behalf of the Veteran does not discuss the purported relationship with a degree of certainty such that there is at least a plausible causality based on the objective facts.  

The Veteran's representative noted in hearing testimony that an MRI in 2010 showed degenerative changes of the labrum.  The representative asserted that degenerative changes are not consistent with a traumatic injury, but indicate deterioration over time prior to the injury, and would therefore suggest that the service-connected condition made the Veteran more susceptible to further injury.  The Board is unaware of any medical authority in support of the assertion that the term "degenerative" when used in connection with a medical condition, implies that a certain amount of time has passed since the condition occurred, or that the term is not consistent with a traumatic injury.  The Board simply notes that the assertion of the Veteran's representative appears to be an opinion regarding issues that are medical in nature, and that the representative has offered no competent evidence in support of this assertion.  The Board also notes that two VA examiners have reviewed this same evidence in formulating their opinions and have reached a different conclusion.  

The Veteran noted in a statement received in November 2013 that a July 15, 2010 MRI report shows a mild deformity of the humeral head, which could be due to prior injury.  The Board acknowledges that the MRI report (see VBMS record 11/14/2013) includes this notation.  However, the Veteran has not stated how he believes this finding links his claimed SLAP tear and impingement to his service-connected disability.  Notably, there was no report of an in-service trauma to the right shoulder.  Service treatment records reveal that his shoulder pain had gradual onset with no history of trauma.  Moreover, the Mumford procedure conducted in service was on the distal clavicle, not the humeral head.  The Board also notes that the statement in the MRI report is inherently speculative and inconclusive.  It naturally includes the corollary that the deformity may not be due to prior injury.  Short of ruling out the impossibility of such a relationship, it expresses no opinion as to the likelihood of either outcome.  The Veterans Court has repeatedly and consistently rejected medical statements raising only a possibility of diagnosis or nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In sum, the Board finds that a preponderance of the evidence is against a relationship between the claimed SLAP tear and impingement and the service-connected acromioclavicular joint arthritis and residuals of a Mumford procedure.  As such, the Board concludes that service connection for a SLAP tear and impingement of the right shoulder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Effective Date Claim

The law regarding effective dates states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). 

This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

For claims filed prior to March 24, 2015, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (effective for claims filed prior to March 24, 2015).

Here, there is no assertion that the Veteran filed a service connection claim any early than December 29, 2010.  A review of the claims file reveals no document of any kind received prior that date.  

Indeed, the Veteran noted in a statement received in November 2013 that he was not seeking payment back to 1988, but was only asking for compensation from the time he learned he should have been getting benefits, approximately December 2010.  Nevertheless, he has made statements in the course of the appeal that can be interpreted as asserting that he should have received compensation since service.  Therefore, the Board will address this contention.  

The Veteran has asserted that a document issued in conjunction with the Physical Evaluation Board conducted in service demonstrates that he was granted a 10 percent disability rating at service separation.  The Board notes that this document includes findings that the service member was unfit because of physical disability, described as shoulder girdle pain and acromiclavicular degenerative joint disease, status post Mumford distal clavicle resection.  This document also includes a column titled "VA Codes" and lists Diagnostic Code 5003.  The next column indicated that the percentage is "10%."

The Board finds that this document has no bearing on the Veteran's entitlement to VA disability compensation or upon the percentage of disability to be assigned.  The document was authored and issued by the service department, not by VA.  While information from the service departments is determinative in certain matters pertinent to VA adjudications, such as confirming the dates of service or the character of discharge, the service departments have no authority to make determinations regarding entitlement to VA disability benefits or the assignment of ratings.  These determinations are entrusted by statute to the Department of Veterans Affairs (known prior to March 15, 1989 as the Veterans Administration), which is now and was then a separate governmental body from the Department of Defense.  The fact that VA disability rating codes and percentages were used as a tool or reference by the individual making the disability determination for purposes of the Physical Evaluation Board does not constitute action on the part of VA.  Then, as now, a claim for benefits filed with VA was a basic necessity to be entitled to disability compensation.  As it has been a principal assertion of the Veteran throughout his claim that he was awarded a disability rating of 10 percent at service separation, the Board reiterates that the Veteran was not awarded a 10 percent VA disability rating at service separation, as this would have required him to file a claim with VA, and for that claim to have been granted.  

The Veteran has also asserted that his Form DD-214 awarded him a 10 percent rating; however, a review of that document reveals only that he was discharged for disability reasons.  No disability rating is mentioned.  In any event, the Form DD-214, as an official record of the service department, and not a VA document, cannot legally confer the right to any VA benefit.  

To some extent, the Veteran's assertion may be interpreted as indicating that the service department should have communicated to VA the fact that he was being discharged for disability reasons and/or notified him that he may be entitlement to file a claim with VA.  While the Board is certainly sympathetic to this concern, the Board cannot grant the benefit sought on any basis other than legal entitlement.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

It is uncontested that the Veteran's right acromioclavicular joint arthritis began in service, thus, before the claim was filed.  It is also uncontested that the Veteran did not file a claim for disability compensation with VA until December 29, 2010.  As the later of the two crucial dates for determining an effective date for service connection is the date the claim, the Board finds that December 29, 2010 is the appropriate effective date for the grant of service connection for acromioclavicular joint arthritis.  In cases such as this, where the law and not the facts is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Rating Claim

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The current appeal arose from a claim of entitlement to service connection for a right shoulder disorder received at the RO on December 29, 2010.  In the June 2011 rating decision, the RO granted service connection for right shoulder arthritis and assigned a disability rating of 0 percent under Diagnostic Code 5003, effective December 29, 2010.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is applicable with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A rating of 10 percent applies with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  However, the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  The 20 percent and 10 percent ratings based on X-ray findings, above, will also not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Although, as discussed above, the shoulder contains two distinct joints, limitation of motion of the separate joints is not distinguished for rating purposes, but is rated as a unit under Diagnostic Code 5201.  With respect to the dominant or major arm, that code provides a 20 percent rating where motion is limited at shoulder level, a 30 percent rating where motion is limited midway between the side and shoulder level, and provides a maximum rating of 40 percent where motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The report of a VA examination in March 2011 reveals abduction was demonstrated from 0 to 140 degrees with discomfort noted from 120 to 140 degrees; forward flexion was demonstrated from 0 to 150 degrees with discomfort noted from 140 to 150 degrees; external rotation was demonstrated from 0 to 80 degrees; internal rotation was demonstrated from 0 to 70 degrees with discomfort noted between 50 and 70 degrees.  Passive and active range of motion findings were the same.  Strength on abduction, forward flexion, internal rotation, elbow flexion, and elbow extension were normal (5/5).  Strength on external rotation was 4+/5.  There were no additional functional limitations of the joint; including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, and excessive fatigability, lack of endurance or incoordination.  

The report of a VA examination in July 2012 reveals that flexion was demonstrated to 180 degrees (normal) with no objective evidence of painful motion; abduction was demonstrated to 180 degrees (normal) with no objective evidence of painful motion; external rotation was demonstrated to 90 degrees (normal) with no pain associated with movement; and, internal rotation was demonstrated to 45 degrees (90 normal), which was painful.  There was no difference between passive and active range of motion.  The Veteran was able to perform repetitive-use testing with three repetitions, and range of motion was the same after repetition.  There was no additional limitation following repetitive-use testing.  The Veteran reported that flare-ups do not impact the function of the shoulder.  Functional loss consisted of less movement than normal and pain on movement.  There were no additional functional limitations of the shoulder including weakness, excessive fatigability, lack of endurance, or incoordination.  Strength was full (5/5) on abduction and flexion.  In another part of the report, strength was noted as 4/4 on abduction, forward flexion, bicep strength, triceps strength, hand grasp, elbow flexion, and elbow extension.  Although a different scale, this is presumably also full.

Based on the ranges of motion demonstrated in this case, the criteria for a compensable rating are not warranted under Diagnostic Code 5201.  The question of whether a compensable rating can be awarded essentially turns on whether it can be demonstrated that the Veteran's service-connected acromioclavicular joint arthritis has been manifested by painful motion, in order to satisfy the criteria of Diagnostic Code 5003.  See also 38 C.F.R. § 4.59 (it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  

The Veteran acknowledges that he did not seek treatment for his right shoulder at any time after service and prior to his 2010 injury.  However, he has stated repeatedly in the context of the current claim and appeal that he continued to experience pain with certain activities, such as lifting and carrying, raising his arm, or doing activities that required vigorous use of the right arm.  In essence, the Veteran contends that he experienced symptoms of painful motion of the right shoulder prior to the July 2010 injury, and that therefore, his right shoulder would currently be subject to painful motion, at least under certain circumstances, even without the intercurrent injury.

In favor of the claim, the Board finds it significant that the Veteran was discharged for disability reasons and was found to be "unable to return to full activities," indicating that his service-connected right shoulder condition was considered disabling at the time he left service, and that it was not expected to completely recover within a reasonable amount of time for him to complete his term of service.  

At the time of the Physical Evaluation Board, he was noted to be experiencing persistent right shoulder girdle pain due to degenerative joint disease, as well as discomfort in the suprascapular trapezius region with prolonged stress, i.e., carrying a load over a distance, or with strenuous overhead activities.  However, he had no discomfort with light activities.  There was also stiffness of the shoulder with extremes of motion.  

The Veteran has submitted a statement from his wife who has been married to the Veteran for 34 years (since before he joined the service).  She reported that, ever since the injury in the Navy, he had issues with pain every time he would raise his right arm up to neck level and over.  Because of this pain, she had taken on many home chores that cause pain to his shoulder, such as painting, cleaning, lifting, and pull-starting lawn equipment.  Whenever he would try to do these things, she could see that he was in pain.  

The Board acknowledges that the two medical opinions in this case appear to discount any significant right shoulder pathology prior to July 2010 injury.  The March 2011 examiner stated that there is no indication that the Veteran "was experiencing problems with his right shoulder" from the time of his military discharge until the injury in July 2010.  The July 2012 examiner found no medical evidence of an ongoing right shoulder condition attributable to his acromioclavicular joint condition following surgery in the military which would have progressed to a glenoid labral tear.  

However, it is important to note that both opinions were intended to address the question of whether a separate shoulder disorder was related to the service-connected acromioclavicular joint arthritis or residuals of the in-service Mumford procedure.  Neither examiner was addressing the specific and crucial question of whether the Veteran's current reports that he experienced painful motion of the shoulder with strenuous activities since service were consistent with the nature of his injury or were "at least as likely as not" accurate.  Indeed, the July 2012 examiner noted the Veteran's account that he had occasional pain and was limited in what he could do with the shoulder, and that lifting and flexibility were not the same after service.  This undercuts any interpretation of the opinion as categorically ruling out periods of painful motion over the intervening years prior to the July 2010 injury.  

The question here is not whether there was significant impairment resulting from the service-connected disability over the period prior to the July 2010 injury, or whether the service-connected disability contributed to the post-service injury, but simply whether there was painful motion of the right shoulder prior to the post-service injury, a finding which would permit the Board to attribute such symptomatology to the service-connected disability in support of a 10 percent rating under Diagnostic Code 5003.

Based on the competent reports provided by the Veteran and his wife, which the Board deems credible, and which endorse his experience of, and her observation of, pain associated with strenuous activities, during the period between service and the post-service injury, the Board finds that there is at least an approximate balance of the evidence regarding whether painful motion of the right shoulder may be attributed to the service-connected disability, as distinguished from the nonservice-connected SLAP tear and impingement.  Resolving all reasonable doubt in favor of the claim, the Board finds that painful motion is substantiated.

As there is X-ray evidence of arthritis of the acromioclavicular joint and satisfactory evidence of painful motion attributable to the arthritis, the Board finds that a 10 percent rating for arthritis is warranted for the period of this appeal.  However, no higher rating is warranted under Diagnostic Code 5003 or any other applicable diagnostic code.  

The Board has considered whether any rating for the Veteran's surgical scar is warranted.  However, the March 2011 VA examiner noted a scar measuring 9.5 centimeters x 0.3 centimeters which was normal with no pain or adherence to underlying tissues, no ulcerations or breakdown, no depression or elevation, and no limitation of function.  The July 2012 examiner noted no scars were painful and/or unstable, or with total area of all related scars greater than 39 square cm (6 square inches).  Based on these findings, the Board concludes that a separate rating is not warranted for the surgical scar.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected right shoulder disability is manifested by signs and symptoms such as painful motion, stiffness, fatigability, and lack of endurance, which impairs his ability to do strenuous activities.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder and arthritis provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which includes impairment in reaching overhead and doing strenuous lifting for long periods.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As there is only one service-connected disability in this case, the holding in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014) regarding consideration of the collective and combined effect of all of the Veteran's service connected disabilities does not apply.

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in January 2011 and February 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

Regarding the rating and effective date issues, as they arise from the Veteran's disagreement with the initial evaluation and effective date following the grant of service connection, no additional notice is required other than that provided with respect to his service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Veterans Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for downstream issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records including the service treatment records and private treatment reports identified by the Veteran.  The RO has also obtained two thorough medical examinations regarding the claims, as well as medical opinions.  While the Veteran disagrees with both opinions, he has made no specific allegations as to the inadequacy of either.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Veteran's representative has argued that certain evidence was not considered by the examiners in formulating their opinions.  However, the Board has addressed this evidence above and finds no inadequacy of either opinion on this basis. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for a right shoulder labral tear and impingement is denied.

An effective date earlier than December 29, 2010 for the grant of service connection for right shoulder arthritis is denied.

A disability rating of 10 percent, but not higher, for right shoulder arthritis is granted. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


